DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 6/22/2021, wherein claims 1-23 are pending.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/22/2021 and 4/12/2021 have been considered.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over US 6,606,852 B1 (Harvey et al.), which represents the closest prior art of record, for the reasons set forth in the Office action dated 3/24/2021. Another relevant reference is US 2010/0210770 A1 (Nadeau et al.) which discloses a curable rubber composition comprising EPDM, zinc oxide, stearic acid, processing oil, fillers (e.g., carbon black and silica), bio-based fillers, fire-retarding agent selected from a group that includes chlorinated paraffin waxes, and a curative. It fails to teach a coagent. Nadeau et al., directed to the use of bio-based fillers in elastomeric composites for automotive parts, is not in the same field of endeavor as the instant application which is about rocket motor insulation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.